          Case 2:21-cr-00310-CDJ Document 1 Filed 08/11/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


T]NITED STATES OF AMERICA                                   CRIMINAL NO.

                                                            DATE FILI,D:

DAVID ABELL                                                 VIOLATIONS:
                                                            18 U.S.C. $ 666(a)(1)(A), (b) (theft
                                                            from organization receiving federal
                                                            funds - 1 count)
                                                            18 u.s.c. $ 666(a)(l)(B), (b)
                                                            (bribery concerning federal
                                                            programs - I count)
                                                            18 U.S.C. $ 2 (aiding and abetting)
                                                            Notice of forfeiture




                                      INFORMATION
                                             COUNT ONE


TIIE UNITED STATES ATTORNEY CHARGES THAT:

                                         BACKGROT]ND

At all times material to this information:

               1.      The Southeastem Pennsylvania Transportation Agency ("SEPTA") was a

metropolitan transportation authority providing rail, trolley, and bus services to passengers

within Philadelphia, Pennsylvani4 and the surrounding counties    as   well as service between the

states of Delaware and New Jersey.
          Case 2:21-cr-00310-CDJ Document 1 Filed 08/11/21 Page 2 of 11




               2.       SEPTA was an organization, and an agency of a state govemment, which

received annual benefits in excess of   $I   0,000 under federal programs involving grants, contracts,

subsidies, loans, guarantees, and other forms of federal assistance.

               3.       SEPTA issued "procuement cards," also known as P-Cards, which

operated as SEPTA credit cards, to management level employees working in SEPTA's Bridges

and Buildings Department    ("BBD"). The BBD was responsible for maintaining, repairing, and

renovating SEPTA facilities throughout Philadelphia. SEPTA provided written rules and

procedures to the BBD employees conceming the use of these cards.

               4.       SEPTA rules allowed the P-Cards to be used for legitimate business

reasons to purchase materials and equipment for jobsites when there was an emergency need         for

those items and they were not available in SEPTA's stock system. Under SEPTA rules, most

materials for ajobsite should have been purchased in advance ofthe project through the purchase

order ('?O") process.

               5.       Consistent with the purpose of the P-Cards, SEPTA rules further limited

the use ofthe cards. Beginning in or around 2017, the limits for individual P-Cards were (1) a

maximum of $1,000 for a single transaction; (2) a maximum of $4,000 for daily purchases; and

(3) no more than four transactions per day. Employees were not permitted to artificially break up

purchases to hide violations ofthe rules, e.g., by making multiple smaller purchases to avoid

crossing the $1,000 threshold, also known as "fragmenting." Prior to 2017, these limits were

lower, i.e., $500 for a single transaction and $2,000 for daily purchases.

               6.       Defendant DAVID ABELL was the Senior Director of Maintenance in

SEPTA's BBD. In that position, he supervised numerous other managers and employees.

                                                     2
            Case 2:21-cr-00310-CDJ Document 1 Filed 08/11/21 Page 3 of 11




                 7.     Mark Irvello, charged elsewhere, was the owner and operator of MSI Tool

Repair and Supply and AM Services and Supplies (collectively referred to here as "MSI"),

located at 7343 West Chester Pike in Upper Darby, Pennsylvania. MSI sold tools and other

construction products to various customers, including SEPTA, through employees in the BBD.

                 8.     Stanley   Wolofl charged elsewhere       was the owner and operator   of

Advantage Industrial Supply C'AIS'), located al2l37 East Tioga Street in Philadelphia"

Pennsylvania. AIS sold industrial supplies and other products to various customers, including

SEPTA, through employees in the BBD.

                 9.     Rodney Martinez, Stephen Kish, Jesse Fleck, James Tumer, Peter

Brauner, and John Brady, all charged elsewhere, along with individuals known to the United

States   Attomey and identified here      as Manager #1,   Matager #2, Manager #3, and Manager #4,

were managers in SEPTA's BBD. Defendant            DAVID ABELL, along with Martinez, Kish, Fleck,

Tumer, Brauner, Brady, Manager #1, Manager #2,Matager #3, and Manager #4, were agents of

SEPTA who were issued P-cards and were trusted to use those cards to make work-related

purchases on behalfofSEPTA. These managers supervised numerous employees in the BBD

and held the   following positions:

                        a.        Rodney Martinez was a Senior Director of Maintenance;

                        b.        Stephen Kish was a Director of Maintenance;

                        c.        Jesse   Fleck was a Director of Maintenance;

                        d.        James Tumer was a Maintenance Manager;

                         e.       Peter Brauner was a Maintenance Manager;

                         f.       John Brady was a Maintenance Manager;

                                                      t
         Case 2:21-cr-00310-CDJ Document 1 Filed 08/11/21 Page 4 of 11




                      g        Manager #1 was a Maintenance Manager;

                      h        Manager#2 was a Maintenance Manager;

                               Manager #3 was a Maintenance Manager; and

                      J        Manager #4 was a Maintenance Manager.


                            THE FRATJD AND BRIBERY SCHEME

               10.    In or about 2013, defendant DAVID ABELL separately ageed, first with

Mark Irvello of MSI, and then with Stanley Woloffof AIS (collectively "the vendors"), to

engage with each of them in a fraud and bribery scheme against SEPTA. Defendant      ABELL

agreed with the vendors that each vendor would provide defendant    ABELL with regular cash

payments for defendant    ABELL's personal benefit   and that the vendor would falsely   bill SEPTA

through the P-Card system for items that the vendor was not providing to SEPTA. The false

charges would compensate for the cash payments to defendant ABELL plus as much as double

that amount to provide an equal share of fraud proceeds for the vendor.

               11.    Defendant DAVID ABELL and the vendors understood and agreed that

the vendors would make these cash payments to defendant     ABELL not only to generate fraud

proceeds for themselves, but also to maintain and grow the vendors' business with SEPTA- As

part ofthis understanding and agreement, defendant ABELL purchased goods for SEPTA from

MSI and AIS and encouraged and directed other SEPTA managers and employees in the BBD,

including those managers identifred above in paragraph 9, lo make purchases from MSI and AIS.

Those managers and employees followed defendant       ABELL's direction and made purchases

from MSI and AIS.


                                                4
           Case 2:21-cr-00310-CDJ Document 1 Filed 08/11/21 Page 5 of 11




                12.    After agreeing to engage in this scheme, defendant DAVID ABELL

regularly solicited and demanded cash payments from the vendors. Mark Irvello and Stanley

Woloff then regularly provided cash to defendant ABELL, generally in amounts between $1,000

and $2,000 per month. The vendors then charged the P-Cards of SEPTA managers for numerous

items that they did not provide to SEPTA to cover the cash they gave to defendant ABELL and

to generate substantial fiaud proceeds for themselves.

                13.    Defendant DAVID ABELL identified for the vendors the items for which

to charge SEPTA on the P-Cards to make the charges appear legitimate and conceal the fraud

from SEPTA and authorities. Specifically, at defendant ABELL's direction, the vendors then

billed SEPTA for products that SEPTA might use, but in fact, did not need at that time.

Similarly, at defendant ABELL's direction, the vendors also billed SEPTA for products that they

did provide to SEPTA, but billed SEPTA for substantially more ofthose products than they

actually provided. The vendors thus combined legitimate with fraudulent billing, making the

scheme diffrcult to detect.

                14.    Working with defendant DAVID ABELL and other BBD managers, the

vendors used the managers' P-Cards interchangeably to make it easier to generate fraud proceeds

and   bill SEPTA without exceeding the transactional limits   on the individual P-Cards. The

vendors thus used any manager's P-Card for transactions without regard for who was making a

purchase or engaging in fraud with them.

                15.     Mark Irvello and Stanley Woloffprovided defendant DAVID ABELL

with cash payments on a regular basis, approximately twice per month, from in or about 2013

until defendant ABELL left the employment of SEPTA on or aboutMay 25,2016.

                                                 )
         Case 2:21-cr-00310-CDJ Document 1 Filed 08/11/21 Page 6 of 11




               16.    Approximately one year before defendant DAVID ABELL left the

employment of SEPTA, he retired from his position as Senior Director of Maintenance and

became a contractor for SEPTA, continuing to work in SEPTA's BBD as he did as a manager.

SEPTA replaced defendant ABELL with Rodney Martinez, making Martinez the new Senior

Director of Maintenance. Defendant ABELL trained Martinez in his new position and introduced

Martinez to the cash-payment aspect of the fraud scheme.

               17.    Vendors Mark Irvello and Stanley Woloffthen made regular cash

payments to defendant DAVID ABELL and Rodney Martinez and continued to falsely bill

SEPTA for products that they did not provide to SEPTA, as described above. The false billing

covered the cash payments to defendant ABELL and Martinez and provided fraudulent proceeds

for the vendors.

               18.    In or about 2014, several other SEPTA BBD managers, including those

identified above ia paragraph 9, began engaging in similar fraud activity with vendors Mark

Irvello and Stanley Woloff. Those managers, along with defendant DAVID ABELL, solicited

the vendors for cash and personal items at no cost to the SEPTA managers. The vendors agreed

to provide the cash and personal items to the managers, and as the parties further understood and

agreed, the vendors fraudulently billed SEPTA to cover the cost ofthose payments and products

and to generate additional fraud proceeds   for the vendors.

               19.    Vendors Mark Irvello and Stanley Woloffprovided the cash and other

items to the SEPTA managers as requested, both to generate fraud proceeds for themselves and

to ensure that they continued to obtain and increase business from SEPTA.



                                                  6
           Case 2:21-cr-00310-CDJ Document 1 Filed 08/11/21 Page 7 of 11




                20.    From in or about 2013 through in or about 2019, vendors Mmk Irvello and

Stanley Woloff, through their companies, each became one of SEPTA's largest billers on the P-

Card. In doing so, Irvello defrauded SEPTA of more than $540,000, and Woloffdefrauded

SEPTA ofmore than $330,000.

                21.    From in or about 2013 through 2016, during the time that defendant

DAVID ABELL participated in the fraud and bribery scheme, defendant ABELL obtained

almost $100,000 in fraud proceeds.

                22.    From in or about early 2013 and continuing through on or about May 25,

2016, in the Eastem District of Pennsylvania and elsewhere, defendant

                                        DAYID ABELL,

an agent   ofSEPTA, an organization, and an agency ofa state govemment, which received

annual benefits from 2013 through 2016 in excess of$10,000 under federal programs involving

grants, contracts, subsidies, loans, guarantees, and other forms of federal assistance, knowingly

embezded, stole, obtained by fraud, and otherwise without authority, knowingly converted, to

the use of any person other than the rightful owner, and intentionally misapplied, and aided and

abetted the embezzlement, stealing, obtaining by fraud, conversioq and misapplication of,

property that was valued at more than $5,000 and was owned by, and under the care, custody,

and control of SEPTA.

                ln violation of Title 18, United States Code, Sections 666(aXlXA), (b) and 2.




                                                 7
          Case 2:21-cr-00310-CDJ Document 1 Filed 08/11/21 Page 8 of 11




                                          COUNT TWO


THE T]MTED STATES ATTORNEY FURTTIER CHARGES THAT:

                 1.     Paragraphs 1 through 21 of Count One   ofthis information   are


incorporated here.

                 2.     From in or about early 2013 through on or about May 25,2016, in the

Eastem District ofPennsylvania and elsewhere, defendant

                                         DAYID ABELL,
as an agent   of SEPTA, which received annual benefits in excess of$10,000 from federal

programs involving a grant, contract, subsidy, loan, guarantee, insurance, and other form   of

federal assistance, comrptly solicited, demanded, accepted, and agreed to accept things ofvalue,

intending to be influenced and rewarded in connection with the business, transaction, and series

of transactions ofSEPTA, involving something of value of$5,000 or more, namely, defendant

ABELL solicited    cash payments and other items intending to be influenced and rewarded    in

connection with purchasing items from SEPTA vendors Mark Irvello of MSI and Stanley Woloff

of AIS.


                 In violation of Title 18. United States Code, Sections 666(aXlXS), (b).




                                                  8
          Case 2:21-cr-00310-CDJ Document 1 Filed 08/11/21 Page 9 of 11




                                      NOTICE OF FORFET TURE

TH-E UNITED STATES ATTORNEY FURTTIER CHARGES THAT:

                l.      As a result ofthe violations of Title 18, United States Code, Sections

666(a)(l)(A), (b), and 666(a)(lXB), (b), set forth in this information" defendant

                                                DAVIDABELL

shall forfeit to the United States of America any property, real or personal, which represents or is

traceable to the gross receips obtained, ditectly or indirectly, as a result of such a violation,

including, but not limited to, the sum of $96,291        .



                2.      If   any of the property subject to forfeiture, as a result of any act or

omission of the defendant:

                        (a)       cannot be located upon the exercise ofdue diligence;

                        (b)       has been transferred or sold to, or deposited     with,   a   third parry;

                        (c)       has been placed beyond the      jurisdiction of the Court;

                        (d)       has been substantially diminished in value;      or

                        (e)       has been commingled        with other property which cannot be divided

                                   without diffrculty;

it is the intent of the United   States,   pw   rant to Title 28, United States Code, Section 246 1 (c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other




                                                         9
        Case 2:21-cr-00310-CDJ Document 1 Filed 08/11/21 Page 10 of 11




property ofthe defendant up to the value ofthe property subject to forfeiture.

               A1l pursuant to   Title   18, United States Code, Section 982(a)(3)(A).




                                                 JE
                                                   /-,r  ARBITTIER
                                                                                         )   fr
                                                 ACTING UNITED STATES ATTORNEY




                                                    l0
      Case 2:21-cr-00310-CDJ Document 1 Filed 08/11/21 Page 11 of 11




        No._ _ _ _ _ _ _ _ _ _
                         UNITED STATES DISTRICT COURT

                                 Eastern District of Pennsylvania

                                            Criminal Division

                     THE UNITED STATES OF AMERICA
                                                               vs.

                                                   DAVID ABELL


                                            INFORMATION
                                               Count(s)

18 U.S.C. § 666(a)(1)(A), (b) (theft from organization receiving federal funds - 1 count)
     18 U.S.C. § 666(a)(1)(B), (b) (bribery concerning federal programs - 1 count)
                      18 U.S.C. § 2 (aiding and abetting – 1 count)
                                    Notice of forfeiture


                                                     A true bill.
                       _____________________________________________________________________
                                                     Foreman

                   Filed in open court this _________________________________day,
                         Of ________________________A.D. 20_____________
                    __________________________________________________________________________________________
                                                       Clerk

                                         Bail, $___________________________
